
	
		II
		112th CONGRESS
		2d Session
		S. 2243
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2012
			Mr. Wyden (for himself
			 and Mr. Portman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish a program to provide incentive payments to
		  participating Medicare beneficiaries who voluntarily establish and maintain
		  better health.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Better Health Rewards
			 Program Act of 2012.
		2.Medicare Better
			 Health Rewards Program
			(a)In
			 generalPart B of title XVIII
			 of the Social Security Act (42 U.S.C. 1395j et seq.) is amended by adding at
			 the end the following new section:
				
					1849.Medicare Better Health Rewards Program(a)In
				generalThe Secretary shall establish a Better Health Rewards
				Program (in this section referred to as the Program) under which
				incentives are provided to Medicare beneficiaries who voluntarily agree to
				participate in the Program.
						(b)EnrollmentA
				health professional participating in the Program shall provide their patients
				who are Medicare beneficiaries with a description of and an opportunity to
				enroll in the Program on a voluntary basis. If a Medicare beneficiary elects to
				enroll in the Program, the health professional shall inform the Secretary of
				the individual's enrollment through a process established by the Secretary,
				which does not impose additional administrative requirements on the
				participating health professional.
						(c)Establishment
				of better health target standards
							(1)In
				general
								(A)EstablishmentThe
				Secretary shall establish standards for measuring better health targets and
				points for achieving such standards for participating Medicare beneficiaries,
				including such standards and points with respect to the following:
									(i)Annual wellness
				visit.
									(ii)Tobacco
				cessation.
									(iii)Body Mass Index
				(BMI).
									(iv)Diabetes
				screening test.
									(v)Cardiovascular
				disease screening.
									(vi)Cholesterol
				level screening.
									(vii)Screening tests
				and specified vaccinations.
									(B)ConsultationIn
				establishing standards and points for achieving such standards under this
				subsection, the Secretary—
									(i)shall consult
				with 1 or more nationally recognized health care quality organizations, as
				determined appropriate by the Secretary; and
									(ii)may consult with
				physicians and other professionals experienced with well­ness programs.
									(C)PointsThe
				number of points awarded for a year for achieving standards with respect to
				each of the targets described in clauses (i) through (vii) of subparagraph (A)
				shall not exceed 5. Such points may be awarded on a sliding scale, based on
				standards established under this subsection, as determined appropriate by the
				Secretary.
								(2)Modification of
				better health target standards and assigned points
								(A)In
				generalThe Secretary may modify standards for measuring better
				health targets and, subject to paragraph (1)(C), points for achieving such
				standards for participating Medicare beneficiaries under this
				subsection.
								(B)ConsultationIn
				modifying standards and points for achieving such standards under this
				paragraph, the Secretary—
									(i)shall consult
				with 1 or more nationally recognized health care quality organizations, as
				determined appropriate by the Secretary; and
									(ii)may consult with
				physicians and other professionals experienced with well­ness programs.
									(d)Conduct of
				program
							(1)Duration
								(A)In
				generalSubject to subparagraph (B), the Program shall be
				conducted for not less than a 3-year period.
								(B)ExpansionThe
				Secretary shall expand the duration and scope of the Program, to the extent
				determined appropriate by the Secretary, if—
									(i)the Secretary
				determines that such expansion is expected to—
										(I)reduce spending
				under this title without reducing the quality of care; or
										(II)improve the
				quality of care and reduce spending;
										(ii)the Chief
				Actuary of the Centers for Medicare & Medicaid Services certifies that such
				expansion would reduce program spending under this title; and
									(iii)the Secretary
				determines that such expansion would not deny or limit the coverage or
				provision of benefits under this title for individuals.
									(2)Collection and
				use of baseline dataDuring the first year of the Program, a
				health professional shall establish and report to the Secretary baseline
				information for each participating Medicare beneficiary who is a patient of the
				health professional as part of that beneficiary’s first year assessment under
				paragraph (3)(A). The health professional shall use such data to aid in the
				determination of whether and to what extent the participating Medicare
				beneficiary is meeting the target standards under subsection (c) in each of
				years 2 and 3 of the Program.
							(3)Required
				assessments for participating Medicare beneficiaries
								(A)First
				yearDuring year 1 of the Program, a health professional shall
				furnish to each participating Medicare beneficiary that is a patient of the
				health professional either an annual wellness visit or an initial preventive
				physical examination.
								(B)Second and
				third yearsDuring each of years 2 and 3 of the Program, a health
				professional shall furnish to each participating Medicare beneficiary that is a
				patient of the health professional an annual wellness visit to determine
				whether and to what extent the participating Medicare beneficiary has met the
				target standards under subsection (c).
								(e)Determination
				of points and payment of incentives
							(1)Determination
				of pointsDuring each of years 2 and 3 of the Program, a health
				professional shall—
								(A)evaluate and
				report to the Secretary whether each participating Medicare beneficiary that is
				a patient of the health professional has achieved the target standards under
				subsection (c); and
								(B)determine the
				total amount of points that each such participating Medicare beneficiary has
				achieved for the year based on the points assigned for achieving such standards
				under subsection (c).
								(2)Incentive
				payment
								(A)In
				generalThe Secretary shall pay to each participating Medicare
				beneficiary who achieves at least 20 points under paragraph (1)(B) for the year
				an incentive payment as follows:
									
										
											
												PointsYear 2 Payment
						AmountYear 3 or a Subsequent Year Payment Amount
												
											
											
												20–24
						points$100$200
												
												25 or
						more points$200$400.
												
											
										
									
								(B)Inflation
				adjustmentThe dollar amounts specified in this paragraph shall
				be increased, beginning with 2016, from year to year based on the percentage
				increase in the consumer price index for all urban consumers (all items; United
				States city average), rounded to the nearest $1.
								(3)Final
				determination of standards achievement made by participating health
				professionalUnder the Program, a participating health
				professional shall make the final determination as to whether or not a
				participating Medicare beneficiary has met the target standards under
				subsection (c) and what screening tests and specified vaccinations, or other
				services, are necessary for purposes of making such determination.
							(f)Spending
				benchmarks
							(1)In
				generalThe Secretary shall collect relevant data, including data
				on claims paid under this title for services furnished to participating
				Medicare beneficiaries during the Program, for purposes of determining the
				aggregate estimated savings achieved under this title for participating
				Medicare beneficiaries during each of years 2 and 3 of the Program in
				accordance with paragraph (2) (and for a subsequent year if the Program is
				expanded under subsection (d)(1)(B)).
							(2)Determination
				of aggregate estimated savings
								(A)In
				generalThe amount of the aggregate estimated savings under this
				title for participating Medicare beneficiaries under paragraph (1), with
				respect to a year, shall be equal to—
									(i)the estimated
				savings determined under subparagraph (B) for the year; minus
									(ii)the aggregate
				incentive payments made under the Program during the year.
									(B)Determination
				of estimated savingsFor purposes of subparagraph (A)(i), the
				estimated savings determined under this subparagraph for a year shall be equal
				to—
									(i)the estimated
				aggregate expenditures under this title (as projected under subparagraph (C))
				for the year; minus
									(ii)the actual
				aggregate expenditures under this title (as determined by the Secretary and
				taking into account any reduction in specific health risks of the participating
				Medicare beneficiaries) for the year.
									(C)Projection of
				estimated aggregate claims cost
									(i)Benchmark base
				yearThe Secretary shall establish a benchmark base year amount
				of expenditures under this title for participating Medicare beneficiaries
				during year 1 of the Program.
									(ii)ProjectionThe
				Secretary shall use the benchmark base year amount established under clause (i)
				to project the estimated aggregate expenditures for all participating Medicare
				beneficiaries during each of years 2 and 3 of the Program as if the
				beneficiaries were not participating in the Program. In making such projection,
				the Secretary may include adjustments for health status or other specific risk
				factors and geographic variation for the participating Medicare
				beneficiaries.
									(D)Public report
				of determination and other Program informationNot later than 90
				days after determining the aggregate estimated savings (if any) under
				subparagraph (A) with respect to a year, the Secretary shall make available to
				the public a report containing a description of the amount of the savings
				determined, including the methodology and any other calculations or
				determinations involved in the determination of such amount. Such report shall
				include—
									(i)a
				description of any reduction in specific health risks of participating Medicare
				beneficiaries identified by the Secretary;
									(ii)a description
				of—
										(I)standards for
				measuring better health targets under subsection (c); and
										(II)the points
				available for achieving each such standard under that subsection; and
										(iii)recommendations
				for such legislation and administrative action as the Secretary determines
				appropriate
									(3)Additional
				funding if aggregate incentive payments exceed estimated
				savingsIf, for a year during the Program, the aggregate
				incentive payments made during the year exceed the estimated savings determined
				under paragraph (2)(B) for the year, the Secretary shall provide for the
				transfer, from the Prevention and Public Health Fund established under section
				4002 of the Patient Protection and Affordable Care Act, of an amount equal to
				the amount of such excess, to the Federal Supplementary Medical Insurance Trust
				Fund under section 1841.
							(g)Waiver
				authorityThe Secretary may waive such requirements of titles XI
				and XVIII as may be necessary to carry out the purposes of the Program
				established under this section.
						(h)DefinitionsIn
				this section:
							(1)Annual wellness
				visitThe term annual wellness visit includes
				personalized prevention plan services (as defined in section
				1861(hhh)(1)).
							(2)Health
				professionalThe term health professional includes a
				physician (as defined in section 1861(r)(1)) and a practitioner described in
				clause (i) of section 1842(b)(18)(C).
							(3)Initial
				preventive physical examinationThe term initial preventive
				physical examination has the meaning given that term in section
				1861(ww)(1).
							(4)Medicare
				beneficiaryThe term Medicare beneficiary means an
				individual enrolled in part B.
							(5)Participating
				Medicare beneficiaryThe term participating Medicare
				beneficiary means a Medicare beneficiary who enrolls in the Program
				under subsection (b).
							(6)Screening
				testsThe term screening tests means any of the
				following that are determined by a health professional to be appropriate for a
				participating Medicare beneficiary:
								(A)Colorectal cancer
				screening tests (as defined in section 1861(pp)).
								(B)Screening
				mammography (as described in section 1861(jj)).
								(C)Screening pap
				smear and screening pelvic exam (as defined in section 1861(nn)).
								(D)Screening for
				glaucoma (as defined in section 1861(uu)).
								(E)Bone mass
				measurement (as defined in section 1861(rr)) for qualified individuals
				described in paragraph (2)(A) of such section.
								(F)HIV screening for
				high-risk groups (as identified by the Secretary).
								(7)Specified
				vaccinationsThe term specified vaccinations means
				the vaccinations described in section 1861(ww)(1) that are determined by a
				health professional to be appropriate for a participating Medicare
				beneficiary.
							.
			(b)Conforming
			 amendmentSection 4002(c) of the Patient Protection and
			 Affordable Care Act (Public Law 111–148) is amended by inserting and
			 shall transfer amounts in the Fund to the Federal Supplementary Medical
			 Insurance Trust Fund under section 1841 of the Social Security Act in
			 accordance with section 1849(f)(3) of such Act before the period at the
			 end.
			3.Participation by
			 Medicare Advantage plansSection 1859 of the Social Security Act (42
			 U.S.C. 1395w–28) is amended by adding at the end the following new
			 subsection:
			
				(h)Providing
				incentives for voluntary participation in a Better Health Rewards
				Program
					(1)In
				generalEffective for plan years beginning on or after the date
				of enactment of the Medicare Better Health
				Rewards Program Act of 2012, a Medicare Advantage organization
				may provide to individuals enrolled in an MA plan offered by the organization
				incentive payments, including cash, cash-equivalent, or other types of
				incentives, for voluntary participation in a Better Health Rewards Program (in
				this subsection referred to as the Program) that rewards
				individuals for meeting certain health targets established by the
				Secretary.
					(2)LimitationIn
				no case shall the monthly bid amount submitted by a Medicare Advantage
				organization under section 1834(a)(6) (or the monthly premium charged by the
				organization under section 1854(b)) with respect to an MA plan offered by the
				organization take into account any incentive payments made to enrollees under
				the Program.
					(3)ImplementationThe
				Program under this subsection shall be conducted in a similar manner to the
				manner in which the program under section 1849 is conducted, in accordance with
				standards established by the Secretary.
					(4)Notification
				and provision of informationA Medicare Advantage organization
				seeking to participate in the Program shall—
						(A)notify the
				Secretary of the organization's intent to participate in the Program;
				and
						(B)agree to provide
				to the Secretary—
							(i)information
				regarding—
								(I)which enrollees
				participate in the Program;
								(II)the scores of
				those enrollees with respect to applicable health targets under the Program;
				and
								(III)the incentives
				enrollees receive for meeting such health targets; and
								(ii)any other
				information specified by the Secretary for purposes of this subsection.
							(5)Waiver
				authorityThe Secretary may waive such requirements of titles XI
				and XVIII as may be necessary to carry out the purposes of the Program
				established under this
				subsection.
					.
		4.Participation of
			 section 1876 cost plansSection 1876 of the Social Security Act (42
			 U.S.C. 1395mm) is amended by inserting at the end the following:
			
				(l)Providing
				incentives for voluntary participation in a Better Health Rewards
				Program
					(1)In
				generalEffective for contract periods beginning on or after the
				date of enactment of the Medicare Better
				Health Rewards Program Act of 2012, an eligible organization may
				provide to members enrolled under this section with the organization incentive
				payments, including cash, cash-equivalent, or other types of incentives, for
				voluntary participation in a Better Health Rewards Program (in this subsection
				referred to as the Program) that rewards members for meeting
				certain health targets established by the Secretary.
					(2)LimitationIn
				no case shall the payment to an eligible organization under this section (or
				the premium rate charged by the organization under this section) with respect
				to members enrolled with the organization take into account any incentive
				payments made to members under the Program.
					(3)ImplementationThe
				Program under this subsection shall be conducted in a similar manner to the
				manner in which the program under section 1849 is conducted, in accordance with
				standards established by the Secretary.
					(4)Notification
				and provision of informationAn eligible organization seeking to
				participate in the Program shall—
						(A)notify the
				Secretary of the organization's intent to participate in the Program;
				and
						(B)agree to provide
				to the Secretary—
							(i)information
				regarding—
								(I)which members
				participate in the Program;
								(II)the scores of
				those members with respect to applicable health targets under the Program;
				and
								(III)the incentives
				members receive for meeting such health targets; and
								(ii)any other
				information specified by the Secretary for purposes of this subsection.
							(5)Waiver
				authorityThe Secretary may waive such requirements of titles XI
				and XVIII as may be necessary to carry out the purposes of the Program
				established under this
				subsection.
					.
		5.Participation of
			 programs of all-inclusive care for the elderly (PACE)
			(a)MedicareSection 1894 of the Social Security Act (42
			 U.S.C. 1395eee) is amended by inserting at the end the following:
				
					(j)Providing
				incentives for voluntary participation in a Better Health Rewards
				Program
						(1)In
				generalEffective for PACE program agreements entered into on or
				after the date of enactment of the Medicare
				Better Health Rewards Program Act of 2012, a PACE provider may
				provide to PACE program eligible individuals enrolled under this section with
				the PACE provider incentive payments, including cash, cash-equivalent, or other
				types of incentives, for voluntary participation in a Better Health Rewards
				Program (in this subsection referred to as the Program) that
				rewards enrollees for meeting certain health targets established by the
				Secretary.
						(2)LimitationIn
				no case shall the payment to a PACE provider under this section (or any premium
				charged by the provider under this section) with respect to PACE program
				eligible individuals enrolled with the PACE provider take into account any
				incentive payments made to individuals under the Program.
						(3)ImplementationThe
				Program under this subsection shall be conducted in a similar manner to the
				manner in which the program under section 1849 is conducted, in accordance with
				standards established by the Secretary.
						(4)Notification
				and provision of informationA PACE provider seeking to
				participate in the Program shall—
							(A)notify the
				Secretary of the PACE provider's intent to participate in the Program;
				and
							(B)agree to provide
				to the Secretary—
								(i)information
				regarding—
									(I)which PACE
				program eligible individuals enrolled with the PACE provider participate in the
				Program;
									(II)the scores of
				those individuals with respect to applicable health targets under the Program;
				and
									(III)the incentives
				individuals receive for meeting such health targets; and
									(ii)any other
				information specified by the Secretary for purposes of this subsection.
								(5)Waiver
				authorityThe Secretary may waive such requirements of titles XI,
				XVIII, and XIX as may be necessary to carry out the purposes of the Program
				established under this
				subsection.
						.
			(b)MedicaidSection
			 1934 of the Social Security Act (42 U.S.C. 1396u–4) is amended by adding at the
			 end the following new subsection:
				
					(k)Providing
				incentives for voluntary participation in a Better Health Rewards
				Program
						(1)In
				generalEffective for PACE program agreements entered into on or
				after the date of enactment of the Medicare
				Better Health Rewards Program Act of 2012, a PACE provider may
				provide to PACE program eligible individuals enrolled under this section with
				the PACE provider incentive payments, including cash, cash-equivalent, or other
				types of incentives, for voluntary participation in a Better Health Rewards
				Program (in this subsection referred to as the Program) that
				rewards enrollees for meeting certain health targets established by the
				Secretary.
						(2)LimitationIn
				no case shall the payment to a PACE provider under this section (or any premium
				charged by the provider under this section) with respect to PACE program
				eligible individuals enrolled with the PACE provider take into account any
				incentive payments made to individuals under the Program.
						(3)ImplementationThe
				Program under this subsection shall be conducted in a similar manner to the
				manner in which the program under section 1849 is conducted, in accordance with
				standards established by the Secretary.
						(4)Notification
				and provision of informationA PACE provider seeking to
				participate in the Program shall—
							(A)notify the
				Secretary of the PACE provider's intent to participate in the Program;
				and
							(B)agree to provide
				to the Secretary—
								(i)information
				regarding—
									(I)which PACE
				program eligible individuals enrolled with the PACE provider participate in the
				Program;
									(II)the scores of
				those individuals with respect to applicable health targets under the Program;
				and
									(III)the incentives
				individuals receive for meeting such health targets; and
									(ii)any other
				information specified by the Secretary for purposes of this subsection.
								(5)Waiver
				authorityThe Secretary may waive such requirements of titles XI,
				XVIII, and XIX as may be necessary to carry out the purposes of the Program
				established under this
				subsection.
						.
			6.Exclusion of
			 incentive payments
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139D the following
			 new section:
				
					139E.Medicare
				Better Health Rewards paymentsGross income shall not include any payment
				made under the following programs:
						(1)The Medicare Better Health Rewards Program
				established under section 1849 of the Social Security Act.
						(2)A Better Health
				Rewards Program established pursuant to section 1859(h), 1876(l), 1894(j), or
				1934(k) of the Social Security
				Act.
						.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 139D the following new item:
				
					
						Sec. 139E. Medicare Better Health Rewards
				payments.
					
					.
			
